UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
UNITED STATES OF AMERICA                  )
                                          )
                                          )
            v.                            )                  Criminal No. 13-305-1 (ESH)
                                          )
JUAN R. FLOYD,                            )
                                          )
                        Defendant.        )
__________________________________________)

                         MEMORANDUM OPINION AND ORDER

       Defendant Juan R. Floyd, along with twenty-two others, has been charged with

conspiracy to distribute and possession with intent to distribute one kilogram or more of heroin,

five hundred grams or more of cocaine, and twenty-eight grams or more of cocaine base, in

violation of 21 U.S.C. § 846, crimes punishable by a minimum of ten years imprisonment. See

21 U.S.C. § 841. Floyd is also charged with conspiracy to launder monetary instruments in

violation of 18 U.S.C. § 1956(h), for which the government seeks forfeiture pursuant to 21

U.S.C. §§ 853(a), (p) and 18 U.S.C. § 982.

       The government requested a detention hearing which was held by Magistrate Judge Kay

on November 26, 2013. (See Detention Memorandum (“Det. Mem.”) at 1, Dec. 3, 2013 [ECF

No. 64].) At the conclusion of the hearing, the Magistrate Judge ruled that Floyd should be held

pending trial pursuant to 18 U.S.C. § 3142. (See id. at 7.) Floyd thereafter filed a motion to

appeal Magistrate Judge Kay’s detention order under 18 U.S.C. § 3145(b), which the

government opposed. (Def. Floyd’s Mot. for Review of Pretrial Det. Order (“Mot.”), Dec. 11,

2013 [ECF No. 81]; Gov’t’s Omnibus Opp. to the Defs.’ Mot. for Review and Revocation of

Det. Orders (“Opp.”), Dec. 13, 2013 [ECF No. 86].) This Court held a hearing on the motion on
December 17, 2013. For the reasons stated in open court, as well as the reasons set forth herein,

the Court will deny this motion.

                                           DISCUSSION

       Under the Bail Reform Act, 18 U.S.C. § 3141 et seq., a judicial officer “shall order” a

defendant’s detention before trial if, after a hearing, “the judicial officer finds that no condition

or combination of conditions will reasonably assure the appearance of the person as required and

the safety of any other person and the community.” Id. § 3142(e). The judicial officer

considering the propriety of pretrial detention must consider four factors:

               (1) [t]he nature and circumstances of the offense charged,
               including whether the offense . . . involves . . . a controlled
               substance, [or] firearm;

                (2) the weight of evidence against the person;

                (3) the history and characteristics of the person, including . . . the
               person’s character, physical and mental condition, family ties,
               employment, financial resources, length of residence in the
               community, community ties, past conduct, history relating to drug
               or alcohol abuse, criminal history, and record concerning
               appearance at court proceedings; . . . and

                (4) the nature and seriousness of the danger to any person or the
               community that would be posed by the person’s release.

Id. § 3142(g). The government is required to demonstrate the appropriateness of pretrial

detention by clear and convincing evidence. See id. § 3142(f). However, when “there is

probable cause to believe that the [defendant] committed an offense for which a maximum term

of imprisonment of ten years or more is prescribed in the Controlled Substances Act (21 U.S.C. §

801 et seq.),” there is a rebuttable presumption that “no condition or combination of conditions

will reasonably assure the appearance of the [defendant] as required and the safety of the

community.” Id. § 3142(e). Considering each factor below, the Court agrees with the



                                                   2
Magistrate Judge that the government has met its burden and that defendant Floyd has failed to

rebut the presumption against pretrial detention.

       First, the nature and circumstances of the offense favor continued detention. The

indictment demonstrates probable cause that Floyd participated in a large-scale narcotics and

money-laundering conspiracy. Moreover, Magistrate Judge Kay concluded that Floyd was not

just a member, but “appears to be the head of [this] significant narcotics enterprise . . . .” (Det.

Mem. at 6.) Based on the government’s proffer and the evidence presented at the December 17

hearing, the Court agrees with this conclusion.

       Pursuant to warrant, the government recorded more than twenty thousand of Floyd’s

phone calls made on seven different cell phones during the period between April 2013 and

August 2013. 1 (See Det. Mem. at 3; Gov’t’s Second Mem. in Support of Pretrial Det. (“Gov’t’s

Mem.”), Nov. 26, 2013 [ECF No. 15], at 7-8.) These calls strongly support the conclusion that

Floyd played a central role in the alleged narcotics conspiracy. Significantly, he frequently

spoke with Mr. Armando Gamez—a Texas-based narcotics supplier indicted in a related case.

These conversations, conducted in code, concerned the purchase and transfer of large amounts of

narcotics from Texas. (Det. Mem. at 3-4, 6.) There are also a significant number of calls (also in

code) in which Floyd and his co-defendants discuss the purchase and sale of narcotics. (Id. at 6.)

       In addition to the evidence derived from the wiretaps, Floyd was the subject of significant

law enforcement surveillance. (Det. Mem. at 2; Opp. at 8.) This surveillance showed Floyd

picking up couriers from Texas late at night from the Greyhound bus station, dropping them off

at a hotel, and then driving to homes of family members (including his daughter and the mother

of his daughter) where drugs were subsequently found. Floyd also deposited money in


1
 A total of fourteen cellphones were recovered from Floyd’s home. Obviously, the government has no
knowledge of the contents of the calls made on these additional phone lines not subject to wiretaps.
                                                    3
increments just below $10,000 into bank accounts corresponding to bank account numbers sent

by text message from Gamez. 2 (Det. Mem. at 4.) Though no drugs were found when law

enforcement searched Floyd’s home, they recovered more than $470,000 cash and fourteen cell

phones. This is an exceptional amount of cash and a large number of cell phones for an

individual who, by his own admission, is unemployed and on SSI. (Id.) There were also drugs

found in the homes and vehicles of Floyd’s family members (who are also co-defendants and

alleged co-conspirators), including his nineteen year-old daughter, Brittany Floyd’s residence,

his then-pregnant daughter, Juanita Culbreth’s car, and the mother of his daughter, Mia

Culbreth’s D.C. home. There is also evidence that he used Juanita Culbreth’s Nissan Maxima to

transport narcotics and money, as well as to complete narcotics transactions. (Opp. at 8.) When

law enforcement searched this vehicle they found five plastic bags containing a brown powder

substance, a portion of which field tested positive for heroin. (Det Mem. at 4.) Ultimately, the

nature and circumstances of the alleged offenses therefore strongly favor Floyd’s continued

detention.

        Second, the weight of the evidence supports the inference that Floyd was the leader of

this large-scale narcotics conspiracy. Floyd’s attorney argues that the telephone intercepts which

constitute a large part of the government’s evidence against him have been “self-servingly

interpreted by government agents as [a] suggestion [of] Mr. Floyd’s involvement in the charged

conspiracy. . . “[and b]elief does not amount to clear and convincing evidence.” (Mot. at 2). The

Court agrees instead with Magistrate Judge Kay’s conclusion that “there is a wealth of evidence

indicating drug trafficking on those calls.” (Det. Mem. at 6.) For example, Floyd’s conversations

with Mr. Gamez about purchasing and transporting cars (specifically “Civics” and

2
  Under the Bank Secrecy Act of 1970, 31 U.S.C. § 5311, et seq., financial institutions are required to file
reports on deposits of more than $10,000 in order to help deter money laundering efforts. Regular
deposits just under this statutory threshold indicate attempts to avoid government detection.
                                                     4
“Expeditions”), “African wood,” and “fruits and vegetables” make no sense in light of the fact

that Floyd is unemployed and there is no evidence that he ever came into possession of any such

items. The far more likely explanation is that Floyd and Gamez were speaking in coded

language regarding the purchase and transfer of specific narcotics.

       The additional evidence against Floyd is significant: the large amount of cash and the

cellphones found in his home, the heroin-laced substances found in Floyd’s daughter’s Nissan

Maxima (which he was seen driving on many occasions), the regular deposits of amounts just

below $10,000 into various bank accounts provided by Gamez, and regular trips to pick up

individuals who were likely drug couriers. In addition, there is evidence that Floyd was texted

the postal tracking number for a package mailed from Texas which was found to contain five

pounds of a substance that field-tested positive for marijuana. (See Det. Mem. at 3.) Ultimately,

the Court finds that the weight of evidence more than adequately implicates Floyd in this

conspiracy.

       Third, the history and characteristics of the defendant support his continued detention.

Floyd has a considerable history of narcotics trafficking and is currently under court supervision

for distribution of cocaine (set to expire in December 2014). (See Det. Mem. at 4.) Moreover,

the evidence suggests that Floyd implicated his own children and other family members in the

narcotics-conspiracy, including a nineteen-year old daughter. While the Court recognizes that

Floyd has significant ties to the community as well as medical needs, these facts do not outweigh

the factors that compel the Court to order his continued detention pending trial.

       Fourth, defendant’s potential danger to the community favors his continued detention.

Floyd has been indicted as the leader of a large-scale narcotics conspiracy, which constitutes

“serious and pervasive damage to the community.” (Det. Mem. at 7.) Floyd’s significant



                                                 5
contacts in both Washington D.C. and Texas, as well as his extensive history in the narcotics

trade, represent a significant danger that he will continue to traffic narcotics if not detained

pending trial.

         For the foregoing reasons, defendant’s motion for reversal of the Magistrate Judge’s

order of detention is hereby DENIED, and in accordance with 18 U.S.C. § 3142(i), the Court

ORDERS that defendant remain in the custody of the Attorney General for confinement pending

trial.

         SO ORDERED.

                                                                   /s/
                                                       ELLEN SEGAL HUVELLE
                                                       United States District Judge
DATE: December 18, 2013




                                                  6